Citation Nr: 0309543	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  91-22 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral stain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain prior to June 6, 1996.

3.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
March 2, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
An April 1990 rating decision granted a 10 percent rating for 
chronic low back syndrome effective February 28, 1990 and 
also granted service connection for PTSD and assigned a 
noncompensable rating effective February 28, 1990.  The 
veteran subsequently perfected this appeal.

In October 1996, the RO increased the evaluation for 
lumbosacral strain to 20 percent effective August 12, 1996 
and increased the rating for PTSD to 50 percent effective 
February 28, 1990.  

In November 1999, the Board remanded this case for additional 
development.  

In January 2001, the RO granted an earlier effective date for 
the 20 percent evaluation for lumbosacral strain to June 6, 
1996.  

The Board notes that the only issue recertified for appeal 
was the increased rating for lumbosacral strain.  For the 
following reasons, the Board has included the issue of 
entitlement to a rating in excess of 50 percent for PTSD 
prior to March 2, 2001.  
In September 2001, the RO granted a total schedular rating 
for PTSD, effective March 2, 2001.  By letter dated in 
October 2001, the veteran was advised that this was the 
maximum evaluation for PTSD and that as the benefits sought 
had been granted, the appeal was considered to be resolved 
for this issue.  

The Board disagrees that the 100 percent rating effective 
March 2, 2001 constitutes a full grant of the benefits sought 
on appeal.  The veteran has not disagreed with the effective 
date for the 100 percent evaluation; however, he had 
perfected an appeal with regard to the evaluation for PTSD 
from February 28, 1990.  Although the veteran was eventually 
granted a 100 percent rating, it was not granted effective to 
the date of claim.  The veteran has not withdrawn his appeal 
for a rating in excess of 50 percent for the period from 
February 28, 1990, to March 2, 2001 and therefore, it is 
still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2001, the veteran submitted a Statement in 
Support of Claim requesting service connection for tropical 
sprue, hearing loss, tinnitus, and a right knee disability.  
He also claimed service connection for left knee and right 
hip disabilities as secondary to a right knee disability.  At 
this time, the Board refers these matters to the RO for the 
appropriate action.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Lumbosacral Strain

On September 23, 2002, while the veteran's claim was pending, 
new rating criteria for the evaluation of intervertebral disc 
syndrome became effective.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  The veteran's service-connected back 
disability is currently evaluated under Diagnostic Code 5295 
(lumbosacral strain); however, Diagnostic Code 5293 is 
potentially applicable to the veteran's claim and should be 
considered if appropriate.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

The Board notes, however, that the revised criteria may not 
be applied earlier than the effective date of the revised 
regulations.  38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see VAOPGCPREC 3-2000 (2000). 

Since the RO has not had the opportunity to address the 
application of the new rating criteria to the veteran's case, 
it must be returned to the RO to initially consider the new 
criteria.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

PTSD

The veteran was originally granted service connection for 
PTSD in April 1990 and assigned a noncompensable rating 
effective February 28, 1990.  In July 1991, the evaluation 
for PTSD was increased to 30 percent effective March 8, 1991.  
Subsequently it was increased to 50 percent effective 
February 28, 1990.  In September 2001, the veteran was 
granted a 100 percent rating effective March 2, 2001.  

The veteran is potentially entitled to a rating in excess of 
50 percent for the period from February 28, 1990 to March 2, 
2001.  Therefore, this issue must be remanded for the RO to 
furnish the veteran with a supplemental statement of the case 
(SSOC) regarding entitlement to an evaluation in excess of 50 
percent prior to March 2, 2001.

Accordingly, this case is remanded as follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed 
to support the claim, what evidence VA 
will develop, and what evidence the 
veteran must furnish.

2.  Upon completion of any necessary 
development, the RO should again review 
the veteran's claims for entitlement to a 
rating in excess of 10 percent for 
lumbosacral strain prior to June 6, 1996 
and entitlement to an increased rating 
for lumbosacral strain, currently 
evaluated as 20 percent disabling.  The 
RO should consider all applicable 
diagnostic codes, including the former 
and the revised criteria under Diagnostic 
Code 5293.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
SSOC and be given the opportunity to 
respond thereto.  

3.  Upon completion of any necessary 
development, the RO should again review 
the veteran's claim for a rating in 
excess of 50 percent for service-
connected PTSD for the period prior to 
March 2, 2001.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
SSOC and be given the opportunity to 
respond thereto. 

The case should then be returned to the Board, if otherwise 
in order, for further appellate review.  The Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


